Citation Nr: 1622058	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  15-02 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating greater than 50 percent for posttraumatic stress disorder (PTSD).   

2.  Entitlement to a disability rating greater than 20 percent for recurrent dislocation of the right shoulder, post-operative (right shoulder disability).  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.   

(The issue of entitlement to apportionment of the Veteran's benefits on behalf of the Veteran's daughter (A. J.), to include whether the termination of special apportionment of the Veteran's benefits on behalf of A was valid . will be addressed in a separate decision under a different docket number issued simultaneously herewith.)




REPRESENTATION

Veteran represented by:	Christopher L. Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from February 1969 to November 1970.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from July 2011 and February 2012 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

Records in the Virtual VA paperless claims processing system and Veterans Benefits Management System have been reviewed, including a copy of the transcript of the October 2015 Board hearing presided over by the undersigned Veterans Law Judge. 

The Board notes that in the October 2015 Board hearing, the issue pertaining to PTSD was characterized as entitlement to a disability rating greater than 30 percent prior to January 16, 2009, and to a rating greater than 50 percent after January 16, 2009.  See October 2015 Board hearing transcript at p. 3.  However, in the July 2011 rating decision, entitlement to service connection was granted for PTSD and an initial disability rating of 30 percent was assigned effective from January 16, 2009, the date of the Veteran's claim for service connection for PTSD.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (providing that the effective date of an evaluation and award of compensation will be the date of receipt of the claim or the date entitlement arose, whichever is the later).  Then, in a December 2014 rating decision, the initial evaluation was increased to 50 percent effective for the entire appeal period.  Accordingly, the period on appeal for entitlement to an increased rating for PTSD begins on the effective date for the grant of service connection for PTSD, and there is not a valid appeal for entitlement to a rating greater than 30 percent prior to January 16, 2009.  However, if the Veteran would like to file a claim for an earlier effective date for the grant of service connection for PTSD, he is free to do so.  


FINDINGS OF FACT

1.  For the entire period on appeal, Veteran's service-connected PTSD has been manifested by occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood; it has not been manifested by total occupational and social impairment.  

2.  For the entire period on appeal, the right shoulder disability is manifested by no worse than limitation of motion due to pain, weakness, objective range of motion limited to midway between side and shoulder level, and arthritis shown by x-ray findings; but, range of motion limited to 25 degrees from the side, or recurrent dislocation of the humerus at the scapulohumeral joint with frequent episodes and guarding of all arm movements, are not shown.

3.  The Veteran's service-connected disabilities are currently PTSD, rated as 70 percent disabling, and a right shoulder disability, rated as 30 percent disabling; the total combined rating during the entire appeal period is 70 percent or more.   

4.  The Veteran is rendered unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  During the entire appeal period, the criteria for an increased disability rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2015).

2.  During the entire appeal period, the criteria for an increased disability rating of 30 percent, but no higher, for the right shoulder disability have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2015); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5003, 5201, 5202, 5203 (2015).  

5.  The criteria for entitlement to TDIU have been met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Because the Board is granting entitlement to TDIU, as discussed below, any error as to the duties to notify and assist as to this matter is harmless error and discussion regarding the same is unnecessary.   

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326 (2015).  Because service connection has been granted and an initial disability rating and effective date have been assigned for PTSD, the purpose for serving notice has been fulfilled and further VCAA notice is unnecessary.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  The Veteran was provided pre-adjudication notice in October 2012 regarding how to substantiate the claim for increased rating for a right shoulder disability.

VA has fulfilled its duty to assist in that service treatment records, post-service treatment records, records pertaining to the Veteran's claim for disability benefits from the Social Security Administration (SSA), and lay statements have been associated with the record.  

Further, regarding PTSD, the Veteran has been afforded VA psychiatric examinations in November 2009 and November 2012.  The examiners each conducted an examination and provided sufficient information regarding the Veteran's psychological manifestations such that the Board can render an informed determination.  The Board finds that the VA psychiatric examinations in conjunction with the other evidence of record are adequate for rating purposes.   

Regarding the right shoulder disability, the Veteran was afforded a VA examination in November 2012.  The examiner conducted an examination and provided sufficient information regarding the Veteran's right shoulder manifestations such that the Board can render an informed determination.  The Board finds that the VA examination in conjunction with the other evidence of record is adequate for rating purposes.     

The Board acknowledges that the Veteran applied for VA's Vocational Rehabilitation Program and the AOJ denied the same, and records pertaining to the Veteran's claim for Vocational Rehabilitation benefits are outstanding.  See September 2011 notice of denial of benefits.  The Board also acknowledges that there are outstanding treatment records from the Vet Center.  See April 2010 treatment note from the Vet Center (providing summary of treatment since Veteran's initial visit in December 2009).  On the other hand, summaries of the Veteran's treatment at the Vet Center were provided in the May 2012 psychiatric report from Dr. D. E., who noted that he received details regarding the Veteran's disability from the Vet Center, and in the April 2010 treatment note from the Vet Center.  Further, for the reasons discussed below, the Board has found that the evidence shows that the Veteran does not have the requisite level (i.e., "total") of social impairment to warrant a 100 percent rating for PTSD.  For these reasons, remand of the case to obtain the Veteran's vocational rehabilitation folder and to make attempts to obtain outstanding treatment records from the Vet Center would not possibly provide new information to substantiate a 100 percent rating for PTSD.  Therefore, remand for the same is therefore not warranted.  38 C.F.R. § 3.159.  

Rating Principles

In evaluating the severity of a certain disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

PTSD

The Veteran's service-connected PTSD is currently rated as 50 percent disabling for the entire appeal period under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (PTSD).  The Veteran contends that this rating does not accurately depict the severity of his disability.  The Board notes that any psychiatric disorder is rated under the General Rating Formula for Mental Disorders, and the criteria under this formula shall be considered no matter what diagnostic code is assigned.  Here, because DC 9411 contemplates the Veteran's diagnosis of PTSD and his psychiatric symptoms, the Board concludes that the Veteran is appropriately rated under DC 9411.

The General Rating Formula for Mental Disorders provides that mental disorders are to be rated under 38 C.F.R. § 4.130 as follows:

50 percent disabled for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened effect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

70 percent disabled for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

100 percent disabled for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name. 

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court also pointed out in that case, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Id.   The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

A Global Assessment of Functioning (GAF) score can indicate the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  However, disability ratings are not assigned based solely on GAF scores.  See 38 C.F.R. § 4.130.  

Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  

The Veteran is competent to report his psychiatric symptoms that he has observed, and the Board finds these reports as to his symptoms are credible.  

The Board notes that the Veteran has diagnoses of PTSD as well as depressive disorder and adjustment disorder with mixed anxiety, major depression, and personality disorder with narcissistic and antisocial traits.  See e.g., November 2012 and November 2009 VA examinations.  However, the evidence does not show that the Veteran's psychiatric symptoms can be medically and separately attributed to the service-connected PTSD and the nonservice-connected psychiatric disorders.  See November 2012 VA examination (noting that the Veteran's criminal acts only can be separately attributed to his personality disorder).  Therefore, the Board will consider all of the Veteran's psychiatric symptoms when rendering the evaluation for PTSD.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

During the entire appeal period, the Veteran's service-connected PTSD is manifested by occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood due to such symptoms as:  hypervigilance; chronic sleep impairment with nightmares; exaggerated startle response; mild memory loss (e.g., difficulty remembering to perform tasks; forgetting stuff at the store); near-continuous anxiety or depression affecting the ability to function independently, appropriately, and effectively; occasional passive suicidal ideation; impaired impulse control (such as unprovoked irritability with periods of rage); difficulty in adapting to stressful circumstances (including work or a work-like setting); and, difficulty in establishing and maintaining effective relationships.  See e.g., VA treatment records from July 2009 to October 2015; November 2009 VA examination; April 2010 letter from the Vet Center; October 2011 notice of disagreement; October 2015 Board hearing transcript.  

The evidence of record during this period shows deficiencies due to symptoms in the area of work, in that the Veteran's symptoms, such as difficulty in establishing and maintaining effective relationships and difficulty adapting to stress at work, impact his ability to secure and maintain gainful employment.  See below discussion regarding TDIU.  

Deficiency in the area of family relations is shown during this period, in that the Veteran's relationships with his children are "fair to poor."  See e.g., November 2009 VA examination (reporting that his relationships with his children is "fair to poor"); June 2011 VA treatment record (Veteran reported disappointment that his daughters did not contact him on Father's Day). 

Deficiency in the area of mood is shown during this period, in that the Veteran has near-continuous anxiety and depression (with only brief and rare periods of improvement of mood), angry outbursts, road rage, and irritability with others, and recurrent panic.  See e.g., VA treatment records from July 2009 to October 2015; November 2009 VA examination; April 2010 letter from the Vet Center; October 2015 Board hearing transcript.  

The Board, however, finds that the preponderance of the evidence is against a finding that the Veteran has psychiatric symptoms that are of a severity, frequency, and duration so as to cause total occupational and social impairment.  A veteran may only qualify for 100 percent disability rating for psychiatric disorder under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Additionally, while symptomatology should be the primary focus when deciding entitlement to a given disability rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused the requisite occupational and social impairment, namely total occupational and social impairment, during this period.  Id.  

Here, for example, during the appeal period, symptoms such as persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; and, memory loss for names of close relatives, own occupation, or name, or symptoms of a similar severity are not shown.  See e.g., VA treatment records from July 2009 to October 2015 (showing no delusions or hallucinations; showing occasional passive suicidal thoughts and recurrent morbid thoughts; showing no disorientation to time or place; showing no memory loss of names of close relatives, own occupation, or name); November 2009 VA examination (noting that the Veteran did not demonstrate inappropriate behavior; Veteran reported occasional suicidal thoughts but without plan or intent; noting mild recent and immediate memory impairment, in that the Veteran was able to describe general historical information about himself without difficulty); November 2012 VA examination.  

The Board acknowledges that during this period, the Veteran has had social and occupational impairment due to the symptoms described above.   However, the Board finds that these symptoms were considered in granting the 70 percent evaluation.  The Board also notes that it is granting entitlement to TDIU, as discussed below.  

The evidence does not show that the Veteran's PTSD symptoms are of a severity, frequency, and duration so as to meet or approximate total social and occupational impairment during this period.  

The Board acknowledges that the evidence shows that the Veteran's thought processes have been noted as circumstantial and tangential.  See November 2009 VA examination.  However, the remaining evidence shows that the Veteran's thought processes and communication are within normal limits.  See e.g., VA treatment records from July 2009 to October 2015 (showing that the Veteran's though processes are logical and goal-directed and communication within normal limits); November 2009 and November 2012 VA examinations.  Accordingly, the Board finds that gross impairment of thought processes or communications is not shown.  

The Board acknowledges that the Veteran was temporarily homeless during an early part of the appeal period.  See November 2009 VA examination (showing that the Veteran was living in his car); February 2010 Report of General Information (Veteran is still homeless and sometimes stays with a friend); December 2011 Veteran statement (reporting that he now pays rent and utilities and therefore is no longer homeless).  The Board also acknowledges that the Veteran has a history of failing to pay rent.  See September 2014 letter from Veteran's landlord.  The Board also acknowledges that the Veteran has a history of being noncompliant with his medication.  See e.g., December 2009 VA treatment record (Veteran reported that he has not been taking his medications for the past 1-2 months); January 2011 VA treatment record (Veteran reported no motivation to take medications).  However, despite these symptoms, the Veteran still maintained at least minimal personal hygiene.  See e.g., November 2009 VA examination (showing that while he was living in his car, he took his showers at a friend's house); December 2009 VA treatment record (noting that the Veteran had good hygiene); VA treatment records from July 2009 to October 2015.  Further, the evidence shows and the Veteran himself reports that he is able to manage his finances adequately.  See e.g., November 2009 and November 2012 VA examinations.   Accordingly, the Board finds that intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene) is not shown.  

The Board also acknowledges that the Veteran has reported that he has "no friends."  See March 2011 VA treatment record.  However, though the Veteran is socially isolated and has deficiency in the area of family relations, the remaining evidence shows that he still retains at least some ability to socially function and he has maintained at least one friend during the appeal period.  See e.g., August 2009 VA treatment record (Veteran was noted as pleasant during office visit); November 2009 VA examination (Veteran reported that though he has no social relationships, he does have one friend show has stuck by him); December 2009 VA treatment record (showing that the veteran builds good rapport with provider easily and is open and accessible); two November 2015 lay statements (one person reporting he is a friend of the Veteran's and another person reporting socializing with the Veteran).  Further, the evidence shows that the Veteran retains at least some judgment and insight, in that he understands the outcome of his behavior and at least partially understands that he has a problem.  See November 2009 VA examination.

Based on this evidence, the Board finds that the Veteran's symptoms of PTSD are not of a severity, frequency, and duration so as to result in total social and occupational impairment during this period.  

The Board also notes that during this period, the Veteran's GAF scores do not support a finding that the Veteran's overall disability picture is consistent with a rating greater than 70 percent.  The Veterans lowest GAF score shown in the medical evidence during the appeal period is 47.  See March 2013 VA treatment record.  A score of 47 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  This GAF score reflects the level of impairment contemplated by a 70 percent rating.  Further, the Veteran's GAF scores alone do not reflect total impairment in social and occupational functioning, and for the reasons discussed above, the evidence of record does not show total social and occupational impairment. 

Thus, the Board finds that the preponderance of the evidence is against finding that the Veteran has symptoms of such severity, frequency, and duration so as to approximate the level of impairment provided for a 100 percent rating in the rating schedule during this period.  For these reasons, the criteria for an increased rating of 70 percent, but no higher, have been met for the entire appeal period.  38 C.F.R. § 4.7.

At no point during the appeal period have the criteria for a rating greater than 70 percent been met or approximated for PTSD.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, because the preponderance of the evidence is against a finding that a rating greater than 70 percent is warranted, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b).   

The Board acknowledges that the Veteran has reported that he prefers to stay by himself in his room and that he avoids leaving the house to minimize his daytime symptoms of PTSD.  See July 2010 VA treatment record (noting impression of "housebound mostly").  However, because the Veteran is able to leave the house to regularly attend his VA medical appointments during the entire appeal period, the evidence does not reasonably indicate that the Veteran is substantially confined to his dwelling and immediate premises, and the Board finds that the issue of entitlement to special monthly compensation based on housebound status in fact is not reasonably raised by the record or by the Veteran at this time.  See generally Akles v. Derwinski, 1 Vet. App. 118 (1991).

Right Shoulder

The Veteran's right shoulder disability is currently evaluated as 20 percent disabling for the entire appeal period under 38 C.F.R. § 4.71a, DC 5203.  The Veteran contends that that this rating does not accurately depict the severity of his disability and that his disability has worsened.  See September 2012 claim.  The Veteran is more appropriately rated under DC 5201, as DC 5201 contemplates the Veteran's right shoulder symptoms and allows for the highest rating under rating schedule, as discussed below.  

Limitation of motion of the shoulder and arm is rated under DC 5201, which provides ratings based on whether the arm is the dominant or minor arm.  The evidence shows that the Veteran is right arm dominant.  See e.g., November 2012 VA examination.  Under DC 5201, limitation of motion of the major (dominant) arm is rated as follows: 20 percent for motion limited to at shoulder level; 30 percent for motion limited to midway between side and shoulder level; and 40 percent for motion limited to 25 degrees from side.  38 C.F.R. § 4.71a.

For rating purposes, normal range of motion for the shoulder is as follows:  forward elevation (flexion) and abduction of 0 to 180 degrees, with shoulder level at 90 degrees; external rotation and internal rotation of 0 to 90 degrees, with shoulder level at 0 degrees.  See 38 C.F.R. § 4.71a, Plate I.  

Further, because the evidence shows that the Veteran has recurrent right shoulder dislocation of the scapulohumeral joint, the Board will consider the criteria under DC 5202, which pertains to other impairments of the humerus.  Under DC 5202, recurrent dislocation of the major arm humerus at the scapulohumeral joint warrants a 20 percent rating for infrequent episodes and guarding of movement only at shoulder level; and, 30 percent is warranted for frequent episodes and guarding of all arm movements.  38 C.F.R. § 4.71a.  Because there is no lay report of medical evidence during the appeal period of loss of head of the humerus (flail shoulder), nonunion of the humerus (false flail joint), fibrous union of the humerus, or malunion of the humerus, the provided disability ratings for the same under DC 5202 do not apply.

During the appeal period, recurrent dislocation of at the humerus at scapulohumeral joint with frequent episodes and guarding of all arm movements is not shown.  See November 2012 VA examination (stating that there is guarding of movement only at shoulder level); October 2015 Board hearing transcript at p. 10 (denying recent shoulder dislocations).  Therefore, the criteria for an increased rating of 30 percent have not been met or approximated under DC 5202.  

Under DC 5203, which pertains to impairment of the clavicle or scapula, provides for a 10 percent rating for malunion of the clavicle or scapula; a maximum 20 percent rating for nonunion of the clavicle or scapula; and a maximum 20 percent rating for dislocation of the clavicle or scapula.  Because there is no evidence of malunion or nonunion of the clavicle or scapula, and because the maximum rating under DC 5203 for dislocation of the clavicle or scapula is 20 percent, an increased rating under DC 5203 is not warranted.  DC 5203 also provides that impairment of the clavicle or scapula may be rated on impairment of function of the contiguous joint, and evaluation thereof is discussed below.  

The Board concludes that no other diagnostic codes are for application in this case, as there is no competent and probative evidence of ankylosis of the scapulohumeral articulation. 

The record shows right shoulder arthritis shown by x-ray findings during the entire appeal period.  See November 2012 VA examination.  DC 5003 states that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, arthritis is rated as follows: 10 percent for x-ray evidence of involvement of two or more major joints or two or more minor joints groups; and 20 percent for x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

In evaluating any musculoskeletal disability, to include on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, pain on movement, restricted or excess movement of the joint, stiffness, swelling, incoordination, instability of station, disturbance of locomotion, weakness, fatigue, and lack of endurance, to include during flare-ups and with repetitive use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995) (the Deluca factors).   

The Veteran is competent to report his right shoulder symptoms, and the Board finds that these reports as to symptoms during the appeal period are credible.  During the entire appeal period, the Veteran has complained of right shoulder, weakness, and pain on motion; and, there is objective evidence of limited motion.  Therefore, evaluation of the Veteran's right shoulder arthritis depends on the extent of functional impairment of the right shoulder's motion. 

For the entire appeal period, the objective evidence shows objectively measured limitation of motion of the right shoulder of at worse limited to 60 degrees when considering pain on motion.  See October 2014 private medical opinion from Dr. P. J. (reporting that pain begins when the Veteran uses the shoulder above 60 degrees); November 2012 VA examination (showing that the Veteran's right shoulder abduction is limited to 80 degrees without pain).  Because there is a question of whether the Veteran's right shoulder has motion limited to at shoulder level (90 degrees) or motion limited to midway between side and shoulder level (45 degrees), the Board finds that the Veteran's right shoulder motion more nearly approximates the degree of impairment provided by the higher rating, namely limitation of motion midway between side and shoulder level (45 degrees).  There is no measured additional functional limitation from the Deluca factors, including weakness, fatigability, stiffness, or incoordination, even with repetitive motion and use.  See e.g., November 2012 VA examination.  

Accordingly, the measured functional impairment of the right shoulder's motion, to include consideration of the impact of the DeLuca factors, was shown to be at worse limited to midway between side and shoulder level and therefore the criteria for a 30 percent rating under DC 5201 are more nearly approximated for the entire appeal period.  However, given that measured range of motion limited to 25 degrees from the side is not shown, even when considering the DeLuca factors, the criteria for a rating greater than 30 percent are not met or approximated during the appeal period.  For these reasons, an increased disability rating of 30 percent, but no higher, for the right shoulder disability is warranted for the entire appeal period under DC 5201.    

The Board has also considered the potential applicability of scar ratings pursuant to 38 C.F.R. § 4.118, however, the scarring is not at least six inches (39 cm), unstable or painful.  See VA examination report of July 2008, Diagnostic Codes 7801-7804, 38 C.F.R. § 4.118.  The November 2012 VA examiner noted that the scar is 6cm in length, stable, and nontender.  In addition, the Veteran has not asserted that the scarring is symptomatic.  Accordingly, the ratings pertaining to compensable ratings for scarring are not applicable.  

At no point during the applicable rating period have the criteria for a rating greater than 30 percent been met or approximated.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, because the preponderance of the evidence is against a finding that a rating greater than 30 percent is warranted, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b).    

Extraschedular Rating

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected PTSD, which is manifested by occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood due to such symptoms as:  hypervigilance; chronic sleep impairment with nightmares; exaggerated startle response; mild memory loss (e.g., difficulty remembering to perform tasks; forgetting stuff at the store); near-continuous anxiety or depression affecting the ability to function independently, appropriately, and effectively; occasional passive suicidal ideation; impaired impulse control (such as unprovoked irritability with periods of rage); difficulty in adapting to stressful circumstances (including work or a work-like setting); and, difficulty in establishing and maintaining effective relationships.  Further, the ratings expressly contemplate psychiatric symptoms that are not listed specifically in the General Rating Formula for Mental Disorders.  

The Board also finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected right shoulder disability, which is manifested by limitation of motion due to pain, weakness, objective limitation of range of motion, and arthritis shown by x-ray findings.  Further, the rating criteria include consideration for Veteran's actual degree of functional impairment imposed by the Deluca factors.  

In addition, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are therefore adequate.  Consequently, referral for extraschedular consideration for PTSD or the right shoulder disability is not required under 38 C.F.R. § 3.321(b)(1).  

The Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the Veteran's condition fail to capture the service-connected disability experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  However, in this case, there is no evidence or lay allegation of additional symptoms or disabilities that have not been attributed to a specific service-connected condition.  The Veteran is evaluated for PTSD, rated as 70 percent disabling, and a right shoulder disability, rated as 30 percent disabling.  The Veteran has at no time during the period under consideration indicated that he believes that the schedular criteria for these disabilities do not adequately describe or reflect his symptomatology.  Further, the Veteran has at no point during the current appeal indicated that his service-connected PTSD results in further disability when looked at in combination with his service-connected right shoulder disability or vice versa.  



TDIU

Total disability based on unemployability exists where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  When the schedular rating is less than total, a TDIU may be assigned if the Veteran meets certain schedular criteria under 38 C.F.R. § 4.16(a) and is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there are two or more disabilities, at least one disability should be rated at 40 percent or more and the combined evaluation should be 70 percent or more.  38 C.F.R. § 4.16(a).

When determining whether the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran's service-connected disabilities are currently PTSD, rated as 70 percent disabling, and a right shoulder disability, rated as 30 percent disabling; the total combined rating during the entire appeal period is more than 60 percent.  Accordingly, during the entire appeal period, the Veteran has a disability rated as 40 percent disabling or more, and his combined evaluation is 70 percent or more.  Thus, the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a) are met.  

Further, the Board finds that the evidence supports a finding that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected right shoulder disability and PTSD.  The Veteran reports that his symptoms of his right shoulder disability and his PTSD preclude employment.  See e.g., October 2009 Veteran statement.  The Veteran is competent to report his symptoms and work history, and the Board finds that these reports are credible. 

The evidence shows that Veteran has not been employed during the entire appeal period.  The Veteran graduated from high school, and he attended college for four years studying anthropology but he did not receive a degree.  See November 2009 VA examination.  Prior to service, the Veteran had work experience as a bagger and stocker.  See November 2009 VA examination.  The evidence also shows that all of the Veteran's work experience and training since service has been as a commercial fisherman and framing housing.  See e.g., November 2009 VA examination; January 2010 VA treatment record.  The Board notes that the Veteran's was self-employed as a commercial fisherman because he reportedly could not work for anyone.  See December 2009 VA treatment record. 

In a May 2012 psychiatric report by Dr. D. E., a VA provider who based his report on details regarding the Veteran's psychiatric disability and symptoms from the Vet Center, Dr. D. E. noted that the Veteran's psychiatric symptoms (such as difficulty in adapting to stressful circumstances, unprovoked hostility and irritability, poor sleep and nightmares, and short-term memory loss) cause markedly limited ability to do the following: to perform activities within a schedule, maintain regular attendance, and be punctual within customary tolerance; to work in coordination with or proximity to others without being distracted by them; to complete a normal work week without interruptions from psychiatric symptoms and to perform at a consistent pace without an unreasonable number of length of rest periods; to interact appropriately with the general public; to accept instructions and respond appropriately to criticism from supervisors; to get along with co-workers or peers without distracting them or exhibiting behavioral extremes; and, to respond appropriately to changes in the work setting.  

On VA examination in November 2012, the VA examiner noted the Veteran's limitation of motion of the right shoulder and stated that the right shoulder disability impacts the Veteran's ability to work in that manual labor is not possible due to limitation of motion.  

The Board acknowledges that the Veteran reported that he began receiving SSA benefits in 1993 because of a nonservice-connected right knee injury.  See e.g., November 2009 VA treatment record; November 2009 VA examination (Veteran reported that he was unable to work as commercial fisherman because of leg pain).  

However, on review, and given the above-discussed medical opinions, the Board finds that the evidence shows that the Veteran's service-connected PTSD and right shoulder disability render him unable to perform the mental and physical tasks that are required in a work-like setting in which the Veteran has had the most work experience, namely commercial fisherman and house framer and painter.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

The Board acknowledges that during the appeal period, the Veteran has performed odd jobs and painting on a part-time basis.  See March 2010 VA examination regarding a disability that is not on appeal; September 2012 Form 21-8940 (noting that the Veteran worked as a cook during the appeal period for 3 months for 30 hours per week, earning at most $800 per month).  However, marginal employment shall not be considered substantially gainful employment.  For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census (Census), as the poverty threshold for one person.  Even where earned annual income exceeds the poverty threshold, marginal employment may exist when the Veteran's employment is limited to employment in a protected environment such as a family business, to self-employment, or to odd jobs.  Here, the evidence shows that the Veteran's work experience during the period on appeal consisted of doing part-time painting and doing odd jobs.  Accordingly, the Veteran engaged in work that was not more than marginal employment during the appeal period.   

For these reasons, and given that the Veteran has only been marginally employed during the appeal period, the Board finds that the Veteran is rendered unable to secure and follow a substantially gainful occupation by reason of his service-connected PTSD and right shoulder disability.  Because the Veteran meets the schedular criteria under 38 C.F.R. § 4.16(a) and is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, entitlement to TDIU is warranted for the entire appeal period.  38 C.F.R. §§ 3.340, 3.341, 4.16.


ORDER

During the entire appeal period, entitlement to an increased disability rating of 70 percent, but no higher, for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits.  

During the entire appeal period, entitlement to an increased disability rating of 30 percent, but no higher, for the right shoulder disability is granted, subject to the law and regulations governing the payment of monetary benefits.  

Entitlement to TDIU due to service-connected disabilities is granted, subject to the law and regulations governing the payment of VA compensation benefits.



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


